Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 16, 2021

                                     No. 04-20-00542-CR

                                      Lavelle SIMPSON,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR10236
                        Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER

         Appellant’s motion for an extension of time to file his brief is GRANTED. Appellant’s
brief is due on or before May 3, 2021.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court